DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3 – 7, 9, 11 – 14, 16, 18 – 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Patent Application Publication 2019/0364585). Hereinafter Lee.

Regarding claim 1, Lee discloses one or more non-transitory computer-readable media comprising instructions wherein execution of the instructions by one or more processors is to the apparatus, where the apparatus is a UE that includes a memory connected to the processor, and stores information required to operate the processor and stores transmission and reception signal, paragraph [0235]) to:
generate a sidelink control information (SCI) format 1 message to schedule a physical sidelink shared channel (PSSCH) (the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, paragraphs [0073], [0076], [0077]; the UE selects resource to generate SCI to be used for scheduling PSSCH), the SCI format 1 message to include a bit to indicate whether the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling or with a transmission format that is to include puncturing and no TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling); and 
transmit or broadcast the SCI (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted).

Regarding claim 3, Lee discloses the one or more non-transitory computer-readable media of claim 1, wherein a value of 1 for the bit is to indicate that the PSSCH is to be transmitted with the transmission format that is to include rate-matching and TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling).

Regarding claim 4, Lee discloses the one or more non-transitory computer-readable media of claim 1, wherein a value of 0 for the bit is to indicate that the PSSCH is to be transmitted with the transmission format that is to include puncturing and no TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling).

Regarding claim 5, Lee discloses the one or more non-transitory computer-readable media of claim 1, wherein execution of the instructions is to further cause the UE to: 
transmit the PSSCH (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted).

Regarding claim 6, Lee discloses the one or more non-transitory computer-readable media of claim 1, wherein the SCI is further to include a bit to indicate modulation and coding scheme (MCS) table selection information (the SCI format 1 includes modulation and coding scheme (MCS), paragraph [0076]).

Regarding claim 7, Lee discloses the one or more non-transitory computer-readable media of claim 1, wherein the SCI is to further to include a bit to indicate transmit diversity information (the UE performs transmission operation according to a new format (i.e. S-TTI, 64 QAM, TBS interpretation (or scaling), MCS adjust, or a set of TBSs (or MCSs) different from conventional ones or whether to apply transmit diversity/carrier aggregation to V2X communication), where the network directly determines the format to be used (i.e. the transmitting UE receiving information about whether to transmit a message by using a new format, and transmits the message), paragraphs [0181] – [0182], [0198] – [0199]).

Regarding claim 9, Lee discloses an apparatus to be implemented in a user equipment (UE) (apparatus, where the apparatus is a UE, paragraph [0235]), comprising: 
	processing circuitry (the apparatus includes a processor, paragraph [0235]), to: 
generate a sidelink control information (SCI) format 1 message to schedule a physical sidelink shared channel (PSSCH) (the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, paragraphs [0073], [0076], [0077]; the UE selects resource to generate SCI to be used for scheduling PSSCH), the SCI format 1 message to include a bit to indicate whether the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling or with a transmission format that is to include puncturing and no TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling), and 
provide the SCI to radiofrequency (RF) circuitry for transmission to one or more other UEs (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted/provided); and 
memory, coupled with the processing circuitry, to store the SCI (the apparatus includes a memory connected to the processor, and stores information required to operate the processor and stores transmission and reception signal, paragraph [0235]).

Regarding claim 11, Lee discloses the apparatus of claim 9, wherein a value of 1 for the bit is to indicate that the PSSCH is to be transmitted with a transmission format that is to include rate-matching and TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling).

Regarding claim 12, Lee discloses the apparatus of claim 9, wherein a value of 0 for the bit is to indicate that the PSSCH is to be transmitted with a transmission format that is to include puncturing and no TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling).

Regarding claim 13, Lee discloses the apparatus of claim 9, wherein the SCI is further to include a bit to indicate modulation and coding scheme (MCS) table selection information (the SCI format 1 includes modulation and coding scheme (MCS), paragraph [0076]).

Regarding claim 14, Lee discloses the apparatus of claim 9, wherein the SCI is to further to include a bit to indicate transmit diversity information (the UE performs transmission operation according to a new format (i.e. S-TTI, 64 QAM, TBS interpretation (or scaling), MCS adjust, or a set of TBSs (or MCSs) different from conventional ones or whether to apply transmit diversity/carrier aggregation to V2X communication), where the network directly determines the format to be used (i.e. the transmitting UE receiving information about whether to transmit a message by using a new format, and transmits the message), paragraphs [0181] – [0182], [0198] – [0199]).

Regarding claim 16, Lee discloses an apparatus to be implemented in a base station (apparatus, where the apparatus is an eNB, paragraph [0235]), the apparatus comprising: 
	processing circuitry (the apparatus includes a processor, paragraph [0235]), to: 
generate downlink control information (DCI) to schedule a physical sidelink shared channel (PSSCH) (the eNB performs resource scheduling through DCI, for the UE to perform V2X communication with another UE, where the transmitting UE transmits SCI through PSSCH after transmitting SCI through PSCCH, paragraphs [0072], [0074]; the control information transmitted by eNB to UE through PDCCH is called DCI, and the control information transmitted by UE to other UE through PSCCH is called SCI, the control information transmitted from the eNB schedules resource for the UE to schedule PSSCH), the DCI to at least include a bit to indicate whether the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling or with a transmission format that is to include puncturing and no TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the control information transmitted by eNB to UE through PDCCH is called DCI, and the control information transmitted by UE to other UE through PSCCH is called SCI, the control information transmitted from the eNB schedules resource for the UE to schedule PSSCH, and the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling), and 
provide the DCI to radiofrequency (RF) circuitry for transmission to one or more user equipment (UEs) (the eNB performs resource scheduling through DCI, for the UE to perform V2X communication with another UE, where the transmitting UE transmits SCI through PSSCH after transmitting SCI through PSCCH, paragraphs [0072], [0074]; the control information transmitted by eNB to UE through PDCCH is called DCI, and the control information transmitted by UE to other UE through PSCCH is called SCI, the control information from the eNB is provided to other UEs); and 	
memory, coupled with the processing circuitry, to store the DCI (the apparatus includes a memory connected to the processor, and stores information required to operate the processor and stores transmission and reception signal, paragraph [0235]).

Regarding claim 18, Lee discloses the apparatus of claim 16, wherein the bit is to indicate rate-matching information of the PSSCH (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling).

Regarding claim 19, Lee discloses the apparatus of claim 16, wherein the bit is to indicate modulation and coding scheme (MCS) table selection information of the PSSCH (the SCI format 1 includes modulation and coding scheme (MCS), paragraph [0076]).

Regarding claim 20, Lee discloses the apparatus of claim 16, wherein the bit is to indicate transmit diversity information of the PSSCH (the UE performs transmission operation according to a new format (i.e. S-TTI, 64 QAM, TBS interpretation (or scaling), MCS adjust, or a set of TBSs (or MCSs) different from conventional ones or whether to apply transmit diversity/carrier aggregation to V2X communication), where the network directly determines the format to be used (i.e. the transmitting UE receiving information about whether to transmit a message by using a new format, and transmits the message), paragraphs [0181] – [0182], [0198] – [0199]).

Regarding claim 21, Lee discloses a System on Chip (SoC) to be implemented in a user equipment (UE) (the apparatus includes a processor, where the processor is an ASIC, other chipset, logic circuitry and/or data processing device, paragraphs [0235], [0238]), the SoC comprising: 
baseband circuitry and interface circuitry (the RF unit includes baseband circuity for processing the radio signal, where the modules are internal or external to the processor, paragraph [0238]), 
the interface circuitry to communicatively coupled the baseband circuitry with radiofrequency (RF) circuitry (the RF unit includes baseband circuity for processing the radio signal, where the modules are internal or external to the processor, paragraph [0238]), 
the baseband circuitry configurable to: 
generate a sidelink control information (SCI) format 1 message to schedule a physical sidelink shared channel (PSSCH) (the UE selects a resource by itself within a selection window through a process, where the SCI format 1 is used for scheduling PSSCH in transmission mode 4, paragraphs [0073], [0076], [0077]; the UE selects resource to generate SCI to be used for scheduling PSSCH), the SCI format 1 message to include a bit to indicate whether the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling or with a transmission format that is to include puncturing and no TBS scaling (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling), and 
provide the SCI format 1 message to the RF circuitry via the interface circuitry (the UE transmits data based on the SCI through the PSSCH after transmitting the SCI through the PSCCH to another UE, paragraph [0073]; the SCI is transmitted/provided); 
and 
a memory, coupled with the baseband circuitry, to store the SCI format 1 message (the apparatus includes a memory connected to the processor, and stores information required to operate the processor and stores transmission and reception signal, paragraph [0235]).

Regarding claim 22, Lee discloses the SoC of claim 21, wherein the one or more bits are to indicate that the PSSCH is to be transmitted with transport block size (TBS) scaling, and wherein the one or more bits are to identify a TBS scaling value (a transmitting end (a UE or an eNB) applies rate matching or puncturing to the packets to be transmitted and transmits the packets after rate matching or puncturing is completed during a sidelink communication, paragraph [0145]; a signaling method using 1 bit maximizes communication performance when both Rule A (apply TBS, paragraph [0151]) and Rule B (apply puncturing, paragraph [0210]) are applied, where the transmitting UE transmits V2X data to receiving UE after mapping the V2X data to the resource elements of the symbol for the receiving UE to apply puncturing or apply rate matching to the received data, paragraphs [0217], [0222] – [0229], [0232]; the 1 bit is used for indicating the transmission that includes rate-matching and TBS-scaling or puncturing and no TBS-scaling).

Regarding claim 24, Lee discloses the apparatus SoC of claim 21, wherein the one or more bits are to indicate modulation and coding scheme (MCS) table selection information, and wherein the MCS table selection information is to identify an MCS table selected (the SCI format 1 includes modulation and coding scheme (MCS), paragraph [0076]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent Application Publication 2019/0364585), and further in view of Kim et al (US Patent Application Publication 2019/0174530). Hereinafter Lee and Kim.

Regarding claim 8, Lee discloses the one or more non-transitory computer-readable media of claim 1, but does not explicitly disclose wherein the SCI is further to include a bit to indicate physical sidelink control channel (PSCCH) power boosting information.
Kim discloses the DCI format 5 includes resource information for PSCCH, a transmission power control (TPC) command for PSCCH and PSSCH (paragraphs [0257], [0417]).
	Since Lee discloses the eNB performs resource scheduling through DCI, for the UE to perform V2X communication with another UE, and the transmitting UE transmits SCI through PSSCH after transmitting SCI through PSCCH, where the control information transmitted by eNB to UE through PDCCH is called DCI, and the control information transmitted by UE to other UE through PSCCH is called SCI (paragraphs [0072], [0074]), Lee and Kim, to incorporate the control information including transmission power as taught by Kim, to improve the resource scheduling for V2x communication of Lee, for the motivation of improving frequency use efficiency of cellular system (paragraph [0158] of Kim). 

Regarding claim 15, Lee discloses the apparatus of claim 9, but does not explicitly disclose wherein the SCI is further to include a bit to indicate physical sidelink control channel (PSCCH) power boosting information.
Kim discloses the DCI format 5 includes resource information for PSCCH, a transmission power control (TPC) command for PSCCH and PSSCH (paragraphs [0257], [0417]).
Since Lee discloses the eNB performs resource scheduling through DCI, for the UE to perform V2X communication with another UE, and the transmitting UE transmits SCI through PSSCH after transmitting SCI through PSCCH, where the control information transmitted by eNB to UE through PDCCH is called DCI, and the control information transmitted by UE to other UE through PSCCH is called SCI (paragraphs [0072], [0074]), it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kim, to incorporate the control information including transmission power as taught by Kim, to improve the resource scheduling for V2x communication of Lee, for the motivation of improving frequency use efficiency of cellular system (paragraph [0158] of Kim). 

Regarding claim 17, Lee discloses the apparatus of claim 16, but does not explicitly disclose wherein the DCI is in a DCI Format 5A.
Kim discloses the DCI format 5 includes some fields of the SCI format 0, and the DCI format 5A includes some fields of the SCI format 1, and resource information for PSCCH, a transmission power control (TPC) command for PSCCH and PSSCH (paragraphs [0250], [0257], [0417]).
Since Lee discloses the eNB performs resource scheduling through DCI, for the UE to perform V2X communication with another UE, and the transmitting UE transmits SCI through PSSCH after transmitting SCI through PSCCH, where the control information transmitted by eNB to UE through PDCCH is called DCI, and the control information transmitted by UE to other UE through PSCCH is called SCI (paragraphs [0072], [0074]), it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kim, to incorporate the control information as taught by Kim, to improve the resource scheduling for V2x communication of Lee, for the motivation of improving frequency use efficiency of cellular system (paragraph [0158] of Kim). 

Regarding claim 23, Lee discloses the SoC of claim 21, but does not explicitly disclose wherein the one or more bits are to indicate physical sidelink control channel (PSCCH) power boosting information, and wherein the one or more bits are to identify a PSCCH power boosting value.
Kim discloses the DCI format 5 includes resource information for PSCCH, a transmission power control (TPC) command for PSCCH and PSSCH (paragraphs [0257], [0417]).
Since Lee discloses the eNB performs resource scheduling through DCI, for the UE to perform V2X communication with another UE, and the transmitting UE transmits SCI through PSSCH after transmitting SCI through PSCCH, where the control information transmitted by eNB to UE through PDCCH is called DCI, and the control information transmitted by UE to other UE through PSCCH is called SCI (paragraphs [0072], [0074]), it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Kim, to incorporate the control information including transmission power as taught by Kim, to improve the resource scheduling for V2x communication of Lee, for the motivation of improving frequency use efficiency of cellular system (paragraph [0158] of Kim). 

Response to Arguments
Applicant's arguments, see page 7, filed October 7, 2020, with respect to claims 16, 17, 19, 21, and 23 – 24 have been considered but are moot in view of the new ground(s) of rejection applied to the amended claim limitations. 

Applicant's arguments, see pages 8 – 9, filed October 7, 2020, with respect to claims 1, 3 – 15, 18, 20, and 22 have been fully considered but are moot in view of the new ground(s) of rejection applied to the amended claim limitations. Applicants argue that A) KIM and LEE do not teach “the SCI format 1 message to include a bit to indicate whether the PSSCH is to be transmitted with a transmission format that is to include rate-matching and transport block size (TBS)-scaling or with a transmission format that is to include puncturing and no TBS scaling” in Claims 1, 9, and 21.

In response to A), the examiner respectfully disagrees. 

The transmitting UE signals at least one of the information about whether to use an effective RB through 1-bit information in the on/off form (paragraph [0173]). As such, LEE teaches SCI is being scheduled through PSSCH, and the SCI comprises 1-bit information that indicates whether a transmission format of the data comprises both transport block size (TBS) scaling and rate-matching, where first value of the 1-bit information indicates transmission format of the data includes both rate-matching and TBS scaling, and wherein the 1-bit information having a second value indicates that the transmission format of the data includes no rate-matching and no TBS scaling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468